Citation Nr: 0615574	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative lumbar 
spondylosis and disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, denying service connection for a back condition.  In 
February 2005, the Board remanded the case for additional 
development, and it is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1. The veteran did not sustain a permanent increase in 
severity of his preexisting back disorder, noted on entry as 
scoliosis.

2. There is no competent medical evidence showing that the 
veteran's current back disorder, degenerative lumbar 
spondylosis and disc disease, is related to service.


CONCLUSION OF LAW

A back disorder characterized as degenerative lumbar 
spondylosis and disc disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1111, 
1112, 1113, 1137, 1153 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a June 2002 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The June 
2002 letter informed the veteran what additional information 
or evidence was needed to support his claim, asked him to 
notify the RO if there was any other evidence or information 
that he thought would support his claim, and informed him 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  In addition, in a February 
2005 letter the appellant was asked to submit to the RO any 
evidence or information in his possession pertaining to his 
claim.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  However, in light 
of the Board's determination that the criteria for service 
connection has not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in 
Dingess/Hartman.  The veteran has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.
 
Service medical records, VA medical records and examination 
reports, and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  In order to prevail on a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  In May 2005, the regulation governing the 
presumption of soundness was amended to conform to the 
Federal Circuit precedent in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), which requires that the VA, rather 
than the claimant, bears the burden of proving that the 
disability at issue preexisted entrance into service and that 
the disability was not aggravated by service before the 
presumption of soundness on entrance into active duty may be 
rebutted. 70 Fed. Reg. 23,027 (May 4, 2005) (now codified as 
amended at 38 C.F.R. § 3.304(b) (2005)).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  A preexisting 
injury or disease will be considered to have been aggravated 
by service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The veteran contends that his current back disorder began in 
service.

The veteran's induction examination notes that a diagnosis of 
scoliosis, classified as not considered disabling.  There are 
two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that his 
back disorder preexisted service.  Second, there must be 
clear and unmistakable evidence that his back disorder was 
not aggravated during service.  If both prongs are not met, 
the presumption of soundness at entry is not rebutted.  The 
Board finds that there is clear and unmistakable evidence 
demonstrating that the veteran's preexisting back disorder, 
scoliosis, was not aggravated by service.  Service medical 
records show that the veteran sprained his back in service in 
July 1969.  He was treated in July, September and October 
1969, and November 1970 for low back problems (variously 
referred to as low back strain and low back syndrome); 
however, his separation examination reflects full range of 
motion of his back with no diagnosed disorder, only 
subjective complaints of back pain.  Pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Since both prongs of 38 C.F.R. § 3.304(b) 
are met, the presumption of soundness is rebutted.

The analysis for determining aggravation for purposes of 
rebutting the presumption of soundness mirror the general 
standard of aggravation.  Since there is clear and 
unmistakable evidence that his preexisting back disorder was 
not aggravated during service for the purpose of rebutting 
the presumption of soundness, it necessarily follows that the 
veteran's scoliosis was not, in fact, aggravated during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.304(b), 3.306(b).

The veteran's current back disorder was not incurred in 
service and was not manifested within one year of service, so 
does not warrant service connection.  The first post-service 
evidence showing treatment for the veteran's back disorder is 
in September 2000, 29 years after his discharge from service.  
The veteran has received VA treatment for his back disorder 
since that time, but none of his treatment records contain 
any evidence that the veteran's current disorder was incurred 
in service or was manifested within one year of service.  In 
February 2003, a VA examiner diagnosed the veteran with 
degenerative lumbar spondylosis due to disc disease and left 
thigh radiculopathy.  A May 2005 VA examiner diagnosed the 
veteran with degenerative disc disease and lumbar spondylosis 
and opined that the veteran's back strain in service is less 
likely than not to be responsible for the degenerative 
changes present in his spine today.  In addition, he stated 
that back strain of the lower back would be "far, far, far 
unlikely" to introduce degenerative changes in the cervical 
spine, and that the combination of cervical and lumbar 
degenerative disease suggests an intrinsic, biological 
phenomenon within the veteran.  In an addendum to the 
examination report, the examiner further stated that the 
veteran's current back complaints are not etiologically 
related to his period of active duty, nor to his in-service 
lower back strain.  

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim, and there is no doubt 
to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for degenerative lumbar spondylosis and 
disc disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


